Case 2:13-cv-00813-JLB-NPM Document 63 Filed 10/20/20 Page 1 of 3 PageID 496




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

STEPHEN V. SMITH,

      Petitioner,

v.                                           Case No.: 2:13-cv-813-FtM-66NPM

MICHAEL CREWS and FLORIDA
ATTORNEY GENERAL,

      Respondents.
                                       /

                                       ORDER

      Before the Court is Petitioner Stephen V. Smith’s Motion to Stay, filed on

June 10, 2020. (Doc. 59.) Smith’s Petition for Writ of Habeas Corpus was

previously stayed on October 13, 2016, pending the outcome of Hurst v. Florida, 577

U.S. 92, 98–99 (2016) (finding that Florida’s capital sentencing scheme violated the

Sixth Amendment right to a jury trial). After Hurst, Smith’s death sentence was

vacated, the stay was lifted, and the case was reopened June 1, 2020. The Court

directed the parties to show cause why the case should not be dismissed given that

Smith’s death sentence was vacated with a new sentence pending.

      Smith now moves to stay the case again, arguing that some grounds in his

Petition are related to the conviction and guilt phase, not the sentence. The State

opposes the stay, arguing the case should be dismissed because Smith has not been

resentenced, so his judgment is not final. The issue is whether Smith’s judgment is

final for both his conviction and sentencing while his resentencing is pending, or if

the conviction and sentencing are considered as separate dates for purposes of the
Case 2:13-cv-00813-JLB-NPM Document 63 Filed 10/20/20 Page 2 of 3 PageID 497




statute of limitations under the Antiterrorism and Effective Death Penalty Act

(“AEDPA”), 28 U.S.C. §§ 2241–2266.

      Applying the Supreme Court’s analysis in Burton v. Stewart, 549 U.S. 147,

151 (2007), the statute of limitations for the AEDPA is triggered when the date of

the judgment is final. The judgment is not final until both the conviction date and

the date the sentence petitioner is serving become final. See Ferreira v. Sec’y,

Dep’t of Corr., 494 F.3d 1286, 1292–93 (11th Cir. 2007) (holding that AEDPA’s

statute of limitations runs when both the conviction and the sentence the petitioner

is serving, is final). Smith’s judgment is not final because his death sentence was

vacated, and he has not been resentenced. As such, Smith’s case is due to be

dismissed, and he may bring a new habeas petition after he is resentenced. See

Eaglin v. Sec'y, DOC, No. 2:15-cv-461-FtM-38MRM, 2018 U.S. Dist. LEXIS 169773,

at *2 (M.D. Fla. Oct. 1, 2018) (dismissing without prejudice a pending habeas

petition in identical procedural posture); see also Insignares v. Sec’y, Fla. Dep’t of

Corr., 755 F.3d 1273, 1276–81 (11th Cir. 2014) (holding that a resentencing results

in a new judgment and does not constitute a “second or successive” petition).

      Accordingly, it is now ORDERED:

      1.     Petitioner Stephen Smith’s Motion to Stay, filed on June 10, 2020.

(Doc. 59) is DENIED.

      2.     This case is DISMISSED without prejudice.

      3.     The Clerk of Court shall enter judgment, terminate all pending

motions and close the file.




                                           2
Case 2:13-cv-00813-JLB-NPM Document 63 Filed 10/20/20 Page 3 of 3 PageID 498




     ORDERED in Fort Myers, Florida on October 20, 2020.




SA: FTMP-2

Copies furnished to:
Counsel of Record
Unrepresented Parties




                                     3
